                                           Case 4:20-cv-04146-DMR Document 8 Filed 10/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MERYL POMPONIO,
                                   7                                                      Case No. 20-cv-04146-DMR
                                                      Plaintiff,
                                   8
                                                v.                                        ORDER TO SHOW CAUSE RE
                                   9                                                      SERVICE OF COMPLAINT
                                        ANM SALES INC., et al.,
                                  10
                                                      Defendants.
                                  11

                                  12          Plaintiff Meryl Pomponio filed the complaint on June 23, 2020. It appears that the
Northern District of California
 United States District Court




                                  13   summons and complaint have not yet been served on Defendant. Pursuant to Federal Rule of Civil

                                  14   Procedure 4(m), the court must dismiss an action without prejudice if a defendant is not served

                                  15   within 90 days after the complaint is filed. Accordingly, Plaintiff is hereby ORDERED to show

                                  16   cause in writing by no later than October 16, 2020 why this action should not be dismissed

                                  17   without prejudice for failure to serve the summons and complaint on Defendant.

                                                                                                             ISTRIC
                                                                                                         ES D
                                  18
                                                                                                        T          TC
                                  19          IT IS SO ORDERED.                                       TA
                                                                                                                                                                         O
                                                                                                 S




                                                                                                                                                                          U
                                                                                                ED




                                                                                                                                                                           RT
                                  20   Dated: October 9, 2020
                                                                                                                                                                      ERED
                                                                                                        O ORD
                                                                                            UNIT




                                                                                                IT IS S
                                                                                      ______________________________________
                                  21
                                                                                                                                                                                 R NIA

                                                                                                   Donna M. Ryu                 TA
                                                                                                                                  TE
                                                                                                                                    S DISTRICT
                                                                                                                                               C
                                                                                                                                                      O
                                                                                                                           S




                                                                                                                                                       U
                                                                                                                          ED




                                                                                                                                                        RT
                                                                                                                      UNIT




                                                                                                                                            ORDERED
                                                                                                                               IT IS SO
                                                                                                                                                              R NIA




                                                                                                                                                 M. Ryu
                                                                                                                      NO




                                                                                                                                Judge Donna
                                                                                                                                                              FO
                                                                                                                       RT




                                                                                                                                                          LI




                                                                                                                               ER
                                                                                                                          H




                                                                                                                                                      A




                                                                                                                                    N                     C
                                                                                                                                                      F
                                                                                                                                        D IS T IC T O
                                                                                                                                              R




                                  22                                                            United States Magistrate Judge
                                                                                                                                                                             u
                                                                                                                      a M. Ry
                                                                                            NO




                                                                                                             onn
                                                                                                      Judge D
                                                                                                                                                                                 FO




                                  23
                                                                                              RT




                                                                                                                                                                             LI




                                  24                                                                 ER
                                                                                                H




                                                                                                                                                                         A




                                                                                                          N                                                                  C
                                                                                                                            F
                                  25                                                                          D IS T IC T O
                                                                                                                    R
                                  26
                                  27

                                  28
